The State




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                     Friday, February 20, 2015

                                       No. 04-14-00565-CR

                                    Rodolfo Martinez SALINAS,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2009-CRP-000403-D1
                      Honorable Elma T. Salinas-Ender, Judge Presiding

                                         ORDER
        Appellant’s brief, due November 30, 2014, has not been filed. On December 15, 2014,
we notified appellant’s court-appointed counsel, Richard J. Gonzalez, of the deficiency. TEX. R.
APP. P. 38.8(b)(2). We received no response.

        On December 30, 2014, we abated this case to the trial court and ordered the trial court to
conduct a hearing and file its findings of fact and conclusions of law with the trial court clerk no
later than thirty days from the date of our order. Apparently, a hearing was not held in a timely
manner and no findings of fact and conclusions of law have been filed. We, therefore, extend
the time for the trial court to conduct a hearing and file findings of fact and conclusions of
law.

       We ORDER the trial court to conduct a hearing to answer the following questions:

       (1) Does appellant desire to prosecute his appeal?

       (2) Is appellant indigent?

               (a) If appellant is indigent, the trial court shall take such measures
               as may be necessary to assure the effective assistance of counsel,
               which may include the appointment of new counsel.
                (b) If the trial court finds that appellant is not indigent, the trial
               court should determine whether appellant has made the necessary
               arrangements for filing a brief.

       (3) Has counsel abandoned the appeal? Because initiating contempt proceedings
       against appellant’s counsel may be necessary, the trial court should address this
       issue even if new counsel is retained or substituted before the date of the hearing.
       See TEX. R. APP. P. 38.8 (b)(4).

The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from appellant. The trial court shall, however, order appellant’s counsel to be present at
the hearing.

        We ORDER the trial court to conduct the hearing and file its written findings of
fact and conclusions of law with the trial court clerk no later than Friday, March 6, 2015.
We ORDER the trial court clerk to file a supplemental clerk’s record in this court no later than
five days after the trial court files its findings of facts and conclusions of law. We further
ORDER the court reporter to file in this court a supplemental reporter’s record of the hearing,
along with copies of any documentary evidence admitted, no later than seven days after the date
of the hearing.


                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court